Citation Nr: 0917898	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
disabling for service-connected right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above-referenced claim.  

During the pendency of this appeal, in May 2005, as a result 
of a change in domicile of the appellant, jurisdiction of 
this matter was transferred to that of the RO located in St. 
Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The Veteran is service connected for a right thumb 
disability, currently rated as 10 percent disabling.  The 
most recent VA examination for rating purposes was in January 
2005.  Since that time, the Veteran has claimed in his April 
2006 VA Form 9 that his right thumb disability has gotten 
worse.  Specifically, he has stated that he is limited in how 
much he can use his hand and that he is taking more pain 
medication to relieve his symptoms.  Due to the passage of 
time and the Veteran's assertions, the Board finds that 
additional development is warranted to determine the current 
level of disability due to the Veteran's service-connected 
right thumb disability.  As such, VA is required to afford 
the Veteran a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of the 
service-connected right thumb disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the current nature and extent of 
his right thumb disability.  The examiner 
should be provided with the claims file to 
review in conjunction with the VA 
examination.  All appropriate tests and 
studies deemed necessary should be 
performed.  The examiner is specifically 
requested to opine on the current severity 
of the Veteran's right thumb disability, 
including any functional limitations, 
pain, scarring, a motor dysfunction.  The 
examiner shall specifically state whether 
the right thumb exhibits unfavorable 
ankylosis.  A supporting rationale for any 
opinion rendered or conclusion reached 
shall be provided in a legible report.  

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  Thereafter, the case is to be 
returned to the Board, following 
applicable appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



